ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
DynCorp International LLC                    )       ASBCA No. 59255
                                             )
Under Contract No. FA8108-09-D-0004          )

APPEARANCE FOR THE APPELLANT:                        Gregory S. Jacobs, Esq.
                                                      Polsinelli PC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Lt Col James H. Kennedy III, USAF
                                                      Air Force Chief Trial Attorney
                                                     William M. Lackermann, Jr., Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       The parties having advised the Board that they have settled this appeal, and having
furnished the Board with a copy of their settlement agreement, this appeal is hereby
dismissed with prejudice, subject to reinstatement only in the event that the agreed
settlement is not consummated. Any request to reinstate the appeal must be filed within
180 days of the date of this Order

       Dated: 10 September 2014


                                                 c
                                                  Clministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59255, Appeal of DynCorp
International LLC, rendered in conformance with·the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals